Fourth Court of Appeals
                             San Antonio, Texas
                                   January 5, 2017

                                 No. 04-16-00574-CV

                               FAYETTE COUNTY,
                                   Appellant

                                           v.

RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Texas, LLC,
                            Appellees

              From the 166th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2010-CI-03779
                      Honorable Peter A. Sakai, Judge Presiding


                                   ORDER

    Appellees' motion for leave to file amended brief is hereby GRANTED.



    It is so ORDERED on January 5, 2017.

                                                      PER CURIAM



    ATTESTED TO: ______________________________
                 Keith E. Hottle
                 Clerk of Court